Title: From Benjamin Franklin to John Huske, 6 September 1772
From: Franklin, Benjamin
To: Huske, John


Dear [Sir]
London, Sept. 6. 1772
I have deferred Writing to you agreable to the Caution you gave me, till this safe Opportunity offered. America is infinitely oblig’d to you for your continual good Wishes and Schemes for her Advantage: But I am sorry to tell you that she is here become an Object of Jealousy, and that the obtaining Money from our poor Treasury to forward such Schemes, tho’ at the same time equally beneficial to this Country, is out of all Expectation. A new Colony however is forming, where good Land may be had cheap, and where your Friend may probably find an Opportunity of serving himself and Family, while he is at the same time useful to the Publick wherein I shall be glad [to] serve him. Of this I shall write more fully when Things are riper. In [the mean] time, I am, with great Esteem, Dear Sir, Your most obedient humble Servant
BF
Mr Huske
